Citation Nr: 1328673	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  11-09 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board recognizes that while the Veteran filed a claim for service connection for PTSD, there are other psychiatric conditions of record.  Specifically, the VA treatment records show that the Veteran has been treated for generalized anxiety disorder, depressive disorder not otherwise specified, and major depressive disorder.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) although a claim identifies PTSD without more, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  

However, the record shows that the Veteran was denied service connection for manic depression in an August 2002 rating decision, and was denied service connection for anxiety in a March 2004 rating decision.  No appeal was taken from those determinations, and they are final.  38 U.S.C.A.. § 7105 (West 2002).  His claims to reopen claims for service connection for manic depression and anxiety were denied in May 2007, April 2009 and February 2010 rating decisions.  Also, service connection was denied for PTSD in the April 2009 rating decision.  No appeal was taken from those determinations.  In this regard, the Board does not find that an August 2009 statement from the Veteran may reasonably be construed as a notice of disagreement with the April 2009 rating decision, as opposed to a claim to reopen.  Although the Veteran referenced previously considered of record service treatment records and VA treatment records, no additional evidence was submitted or referenced in the statement.  Nevertheless, within the one year period to appeal the April 2009 rating decision, additional pertinent VA treatment records printed in September 2009 and February 2010 were obtained by VA for the record in February 2010.  As such, the matters of whether new and material evidence had been received to reopen claims for service connection for manic depression and anxiety, and entitlement to service connection for PTSD, were readjudicated in the February 2010 rating decision.  38  C.F.R. § 3.156(b) (2012).  However, as the Veteran specifically limited his appeal to entitlement to service connection for PTSD, the Board finds that the matter of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, other than PTSD, (to include manic depression and anxiety), per Clemons, is not before the Board for appellate consideration.  As such, the only issue for consideration by the Board at this time is entitlement to service connection for PTSD, as reflected on the title page of this decision.

The record reveals that the Veteran requested a Board hearing at his local VA office on his VA Form 9.  The Veteran was scheduled for a Board hearing on August 6, 2012, but was granted a motion to reschedule in September 2012.  The Veteran was rescheduled for a Travel Board hearing on January 30, 2013; however, he did not appear for the hearing and he has not provided good cause for his absence.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  Thus, the Board may proceed with appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The Board observes that the Veteran is receiving disability benefits from the Social Security Administration (SSA) based on the Veteran's July 2010 statement and other evidence of record.  It is not clear as to whether the SSA disability benefits are based on a psychiatric disorder or not.  There are no SSA records associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and such records may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  Thus, the relevant SSA treatment should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2012).

The Board also notes that the evidence of record shows the Veteran has sought psychiatric treatment.  Specifically, he sought treatment from a psychiatrist, Dr. A. M., with records most recently dated in February 2002.  However, it is not clear if all pertinent records relating to this treatment have been obtained.  Thus, the Veteran should be provided VA Form 21-4142, Authorization and Consent to Release Information, for this provider and any additional records should be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1).  

Finally, it appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Mountain Home, Tennessee.  Updated treatment records, since January 2010, should be obtained in light of the remand.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the record any decision pertaining to the Veteran concerning disability benefits from SSA, to include the medical records on which that decision was based.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain additional psychiatric records, dated since February 2002, from Dr. A.M, and associate them with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain the Veteran's more recent treatment records, since January 2010, from the Mountain Home VAMC and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  After the above development is completed, if the additional evidence contains a diagnosis of PTSD, make a formal determination of record as to whether the Veteran experienced fear of hostile enemy activity during service, or has a verified stressor, and based on such determinations, undertake any other development deemed appropriate, to include a VA examination for a nexus opinion, if warranted.

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue of entitlement to service connection for PTSD.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


